Title: To George Washington from Arthur St. Clair, 17 April 1783
From: St. Clair, Arthur
To: Washington, George


                        
                            Dear Sir
                            Philada April 17th 1783
                        
                        Your very friendly and obliging Letter of the 19th of feby was Yesterday, together with the Order your refer
                            to transmitted by General Hand, delivered to me on my Way to this City—there seems a strange Fatality to attend Letters
                            that come to me thro’ the War Office, and from that Circumstance I must have suffered the Suspicion of inattention at
                            least.
                        I am fully sensible of the Necessity there is for the presence of the General Officers with their Commands,
                            independent of the aditional Burthen their Absence throws upon You; I was sensible of it at the time your Excellency
                            consented to my leaving it and found myself under the greater Obligation—It was my firm Intention to have returned
                            punctually at the Day, but unavoidable and irremoveable Obstructions fell in the way, at least even to this Moment I have
                            found them irremovable and for these six Weeks past I have been confined to my Bed, with a fit of the Gout that went near
                            to rid me of all my Cares—some public Business, and another Trial I mean to make to raise Money induced me to venture to
                            Town—if I can serve I shall join you the Moment I am able to ride on Horseback—as yet however I am far
                            from it, and the Journey I fear has put me back—Tis true I should have wished, most ardently, to have shared in some
                            brilliant Operation before the Conclusion of this War, but I beg you to believe that as no Man in the Army
                            would more gladly and chearfully take any share of the Business, the Cares & the Troubles of the Army I could
                            Execute, or be happier in contributing to relieve or assist You. I am Dear Sir with every Sentiment of Respect Your most
                            obedient Servant
                        
                            Ar. St Clair
                        
                    